
	

115 HR 6593 IH: Medication Automated Quotation System, or MEDAQ, Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 6593
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2018
			Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Comptroller General of the United States to conduct a study on the feasibility of
			 establishing and maintaining an automated and searchable system that
			 tracks prescription drug prices in the United States, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Medication Automated Quotation System, or MEDAQ, Act of 2018. 2.Study on the feasibility of creating a system that tracks prescription drug costs (a)StudyThe Comptroller General of the United States, in consultation with the Commissioner of Food and Drugs and the Administrator of CMS, shall conduct a study on the feasibility of establishing a medication automated quotation system.
 (b)ElementsThe feasibility study required under subsection (a) shall include assessments of the following: (1)The feasibility of—
 (A)collecting or compiling data on the acquisition price per unit that any purchaser (including but not limited to a distributor, a retailer, a third-party payor, or ultimate consumer) pays for a prescription drug and the effect PBMs and other involved entities have on such prices; and
 (B)aggregating such data in a manner that does not reveal personally identifiable information. (2)The cost of procuring and maintaining a medication automated quotation system, or MEDAQ, based on the above data.
 (3)The need for new or additional laws, regulations, or policies to collect the data necessary for a medication automated quotation system to track and generate prescription drug pricing data in the United States.
 (4)The possibility of integrating or using the FDA's NDC system and CMS NADAC when creating the MEDAQ. (5)Integration of CMS NADAC when creating the MEDAQ and, not withstanding any other provision of this Act, shall not consider pharmacy reporting, collecting, or compiling requirements beyond or in addition to the requirements of CMS NADAC.
 (6)Whether the system described under subsection (a) is likely to be effective in reducing overall prescription drug prices by increasing competition and transparency in the drug industry.
 (c)ReportNot later than 270 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study conducted under subsection (a).
 (d)Medication automated quotation system definedThe term medication automated quotation system or MEDAQ means an automated and searchable system that— (1)with respect to the United States (and with respect to each region thereof), tracks and generates data on the acquisition price per unit of any prescription drug that a purchaser pays for such unit of such drug;
 (2)produces reports in real time on average prices per unit and other data; and (3)is accessible to purchasers, who have paid a user fee, with limitations to ensure appropriate privacy but also transparency in price negotiations.
				
